Citation Nr: 0427595	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  94-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L5-S1, to include as secondary to service 
connected low back pain, by history.

2.  Entitlement to an increased (compensable) evaluation for 
low back pain, by history.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to July 
1976 and from January 1980 to February 1983 and from 
September 1988 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1993 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in August 1997 denied 
the veteran's claim of entitlement to service connection for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the back, to include a herniated 
disc at L5-S1, as a result of VA hospitalization.  The record 
does not show that the veteran filed a timely notice of 
disagreement with that determination.  See 38 C.F.R. 
§ 20.302(a) (2003).  Consequently, that issue is not before 
the Board at this time.

In June 1996 and in November 1998, the Board remanded this 
case to the RO for further development of the evidence.  In 
June 2003, the Board remanded the case to the RO for 
procedural reasons.  The case was most recently returned to 
the Board in August 2004. 

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Without good cause, the veteran failed to report for a VA 
examination necessary to evaluate his back disability and to 
determine whether a history of low back pain caused or 
worsened a herniated nucleus pulposus at L5-S1.

3.  There is no competent medical evidence linking a 
herniated nucleus pulposus at L5-S1 to any incident of or 
manifestation during the veteran's active service.

4.  There is no competent  medical evidence that a history of 
low back pain caused or worsened a herniated nucleus pulposus 
at L5-S1.  


CONCLUSIONS OF LAW

1.  A herniated nucleus pulposus at L5-S1 was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of low back pain, by history.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.655 (2003).

2.  Entitlement to a compensable evaluation for low back 
pain, by history, is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.655 (2003).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In a remedial October 2003 VCAA notice letter, the RO 
informed the veteran of the evidence needed to substantiate 
his claims, notified him of the evidence which VA had 
obtained, and requested that he submit or identify any 
additional evidence relevant to his claims. The RO advised 
the veteran that it was his responsibility to make sure VA 
received all requested records which were not in the 
possession of a federal agency.  

In a statement of the case furnished in March 1994, the RO 
had set forth the laws and regulations on service connection 
and the schedular criteria for rating lumbosacral strain.  In 
a supplemental statement of the case furnished in August 
1997, the RO had set forth 38 C.F.R. § 3.310, proximate 
results, secondary conditions.  In a supplemental statement 
of the case furnished in June 2004, the RO set forth the 
revised criteria for rating disabilities of the spine.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  The RO obtained records of the veteran's VA medical 
treatment.  In December 1998 and February 2000, the RO sent 
the veteran letters requesting that he identify any non-VA 
providers of treatment for his back.  No response by the 
veteran was received.  VA scheduled the veteran for an 
examination in September 2000 for the purpose of evaluating 
his back condition and obtaining an opinion on the question 
of whether a diagnosed herniated nucleus pulposus was related 
to a service connected history of low back pain.  As 
discussed further below, the veteran, without good cause, 
failed to report for the scheduled examination.  The veteran 
and his representative have not identified any additional 
evidence which might be pertinent to the claims on appeal.  
As such, no further assistance is required by the VCAA and 
the case is ready for appellate review.
    
II. Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Arthritis may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may be granted for disease which 
is diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2003).

During the pendency of the appeal, the criteria for rating 
lumbar/lumbosacral strain were revised.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003); see also 69 Fed. Reg. 32449 
(June 10, 2004).

Prior the revisions effective September 26, 2003, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 provided that slight limitation 
of motion of the lumbar spine warranted an evaluation of 10 
percent, moderate limitation of motion warranted an 
evaluation of 20 percent and severe limitation of motion 
warranted an evaluation of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 provided that 
lumbosacral strain with slight subjective symptoms only 
warranted a noncompensable evaluation.  Lumbosacral strain 
with characteristic pain on motion warranted an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent required severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The revised criteria provide that lumbosacral strain is 
evaluated under a general formula for diseases and injuries 
of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(68 Fed. Reg. 51,454-51,458 (August 27, 2003)).

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination in conjunction with a 
claim for increase, the claim shall be denied.  When a 
claimant, without good cause, fails to report for such 
examination in conjunction an original compensation claim, 
the claim shall be rated on the evidence of record.  38 
C.F.R. § 3.655(a)(b) (2003).



III. Factual Background

The veteran's service medical records show complaints of low 
back pain.  In March 1989, a diagnosis was rendered of 
mechanical low back pain.  In 1990 and 1991, lumbar strain 
was diagnosed on several occasions.  The service medical 
records are entirely negative for findings or a diagnosis of 
a herniated nucleus pulposus (HNP) at L5-S1 or for any other 
intervertebral disc pathology.

At a VA examination in September 1991, the pertinent 
diagnosis was residuals of low back injury with no functional 
impairment.

A rating decision in November 1991 granted entitlement to 
service connection for history, low back injury, and assigned 
a non-compensable (zero percent) evaluation.  

A VA CT scan of the lumbar spine in August 1992 resulted in 
an impression of mild central and right lateral disc 
herniation, L5-S1.

A VA MRI of the lumbar spine in September 1992 resulted in an 
impression of lower lumbar spondylosis with grossly herniated 
L5-S1 disc.

Findings of a VA electromyography (EMG) in October 1992 were 
consistent with lower lumbosacral radiculopathy.

At a VA spine examination in October 1993, the diagnosis was 
disc herniation, L5-S1, symptomatic.

At a VA neurological examination in October 1993, the 
diagnosis was sciatic nerve syndrome, left lower extremity, 
with a history of HNP.

On his VA Form 9 substantive appeal form received in May 
1994, the veteran stated a belief that had a CT scan and an 
MRI been performed during his active service the HNP 
diagnosed after service would have been seen.

At a VA spine examination in November 1996, the veteran gave 
a history of low back strain in service while playing 
basketball and a second episode of low back pain and 
radiating right thigh pain and numbness during a VA 
hospitalization for treatment of substance abuse.  The 
examiner reviewed VA X-rays of the lumbar spine which were 
unremarkable and did not show any evidence of trauma or disc 
herniation.  A lumbar examination was normal with no evidence 
of radiculopathy and only subjective symptoms.  The examiner 
reported that the only diagnosis was non-specific low back 
pain.  He stated that the veteran indicated that he had had a 
CT scan and MRI of his low back and neurological testing at 
other facilities, but the results of any such studies were 
not available to him.  

In the November 1998 remand, the Board ordered the RO to 
arrange for the veteran to be scheduled for a VA orthopedic 
examination to determine the severity of service connected 
low back pain, by history, and to determine the nature, 
severity, and etiology of the diagnosed L5-S1 disc 
herniation.  Such examination was scheduled for September 26, 
2000.  The veteran was notified of the time and place of the 
examination by notice sent to his address of record.  He 
failed to report for the examination and did not request re-
scheduling of the examination.

IV. Analysis

The veteran failed to report for a VA examination which was 
necessary to decide his increased rating and service 
connection claims.  He has not stated a cause for his failure 
to report for the scheduled examination, and so the Board 
must find that he failed to report without good cause.  For 
that reason, his claim for an increased (compensable) 
evaluation for low back pain, by history, must be denied and 
his claim for service connection for an HNP at L5-S1 is to be 
rated on the evidence of record.  See 38 C.F.R. § 3.655 
(2003).

With regard to the claim for service connection for an HNP at 
L5-S1 on a direct or presumptive basis, there is no medical 
evidence that the veteran had an HNP at L5-S1 in service or 
within the one year presumptive period after his separation 
from active service.  There is also no competent medical 
evidence linking a current HNP at L5-S1 to any incident or 
manifestation during the veteran's active service, to include 
episodes of lumbar strain.  With regard to the claim for 
service connection for HNP at L5-S1 as secondary to service 
connected low back pain, by history, there is no competent 
medical evidence that a history of low back pain caused or 
worsened an HNP at L5-S1.  In addition, the veteran's stated 
opinion that his HNP was present in service is lacking in 
probative value, because, as a layman, he is not qualified to 
offer an opinion on a question of medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board concludes that the 
preponderance of the credible evidence of record is against 
the veteran's claim for service connection for HNP at L5-S1, 
to include as secondary to low back pain, by history.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003); Hickson, Allen, supra.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for HNP at L5-S1, to 
include as secondary to service connected low back pain, by 
history is denied.

Entitlement to an increased (compensable) evaluation for low 
back pain, by history, is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



